Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/11/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23-26, 28-31, 33-35, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Feehrer et al. (U.S. Publication No. 2009/0210606 A1) hereafter referred to .
Referring to claim 21, Feehrer’606, as claimed, a device (see Fig. 1) comprising:
a plurality of ports (root complex connecting various components, see Fig. 1), wherein the device is to connect to one or more processors of a host device through the plurality of ports (PCIe device connected to processor through root complex, see Figs. 1-3), and each port is to support a respective link between the port and the host device according to a particular interconnect protocol (communications between components defined by PCIe specification (see para. [0011]); and a plurality of capability registers (capability registers, see para. [0030]), wherein each capability register corresponds to a respective one of the plurality of ports and comprises a set of fields for use in identification or configuration of the link between the corresponding port and one of the one or more processors of the host device (capability register configured to store information relating to the capabilities and optional features that are implemented for the PCIe device and parameters necessary to their operation, see paras. [0014], [0020], and [0030]).
However, Feehrer’606 does not explicitly teach the root complex supports multiple ports providing multiple links to at least one processor.
Larson’350 discloses the root complex supports multiple ports providing multiple links to at least one processor (root complex 214a has multiple ports to connect multiple devices to processors 210a and 210b, see Fig. 2; In this example, root complex 214a supports 3 ports. Each port is connected to an end-point device or a switch which forms a sub-hierarchy, see paras. [0026]-[0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feehrer’606’s invention to comprise the root complex supports multiple ports providing multiple links to at least one processor, as taught by Larson’350, in order to allow resources to be distributed efficiently maximizing the see paras. [0012] and [0013]).
As to claim 23, Feehrer’606 also discloses the set of fields further comprises one or more fields for establishing operation checkpoints for the corresponding port (capability register configured to store information relating to the capabilities and optional features that are implemented for the PCIe device and parameters necessary to their operation, see paras. [0014], [0020], and [0030]; also note: vendor specific enhanced capability structure (VSEC), see paras. [0020] and [0030]).
As to claim 24, Feehrer’606 also discloses the one or more fields for establishing operation checkpoints comprise a read-write capable first value (reads and writes information to the registers, see para. [0015]) for indicating a checkpoint (capability register configured to store information relating to the capabilities and optional features that are implemented for the PCIe device and parameters necessary to their operation, see paras. [0014], [0020], and [0030]; also note: vendor specific enhanced capability structure (VSEC), see paras. [0020] and [0030]) and second read-only value for polling by software of the host device (read-only, see paras. [0033] and [0048]).
As to claim 25, Feehrer’606 also discloses each capability register further comprises a mailbox to facilitate communication with other ports in the plurality of ports (capability register configured to store information relating to the capabilities and optional features that are implemented for the PCIe device and parameters necessary to their operation, see paras. [0014], [0020], and [0030]; also note: vendor specific enhanced capability structure (VSEC), see paras. [0020] and [0030]).
As to claim 26, Feehrer’606 also discloses the mailbox comprises one or more of:
a shared scratch space that is for shared communication between the ports; and a port-to-port scratch space that is for port-to-port communication (capability register, provides the features of the shared scratch space, configured to store information relating to the capabilities and optional features that are implemented for the PCIe device and parameters necessary to their operation, see paras. [0014], [0020], and [0030]; also note: vendor specific enhanced capability structure (VSEC), see paras. [0020] and [0030]).
As to claim 28, Feehrer’606 also discloses the set of fields further comprises one or more fields (PCIE register configured to store information relating to the capabilities and optional features that are implemented for the PCIe device and parameters necessary to their operation, see paras. [0012], [0014], [0020], and [0030]; also note: vendor specific enhanced capability structure (VSEC), see paras. [0020] and [0030]) indicating a Universally Unique Identifier (UUID) of the device (VSEC defined within the PCIe specification to program capability register, see para. [0020]).
As to claim 29, Feehrer’606 also discloses the interconnect protocol comprises a Peripheral Component Interconnect Express (PCIe)-based protocol (PCIe specification (see para. [0011]), and the capability registers are compliant with the PCIe-based protocol (VSEC defined within the PCIe specification to program capability register, see para. [0020]).
As to claim 30, Feehrer’606 also discloses the capability registers each comprise a respective Designated Vendor-Specific Extended Capability (DVSEC) structure (VSEC defined within the PCIe specification to program capability register, see para. [0020]; also note: the PCI Express specification also describes DVSEC).
Referring to claim 31, Feehrer’606, as claimed, a system (see Fig. 1), comprising: a first processor (processor, see Figs. 1-3); system software; and a multi-link peripheral device comprising:
a first port to couple the device to the first processor (PCIe device connected to processor through root complex, see Figs. 1-3); a first capability register corresponding to the first port, the first capability register comprising a set of configuration parameters for use in identification or configuration of a link between the first port and the first processor (capability registers, see para. [0030]); wherein the system software is executable to configure multi-link capability register configured to store information relating to the capabilities and optional features that are implemented for the PCIe device and parameters necessary to their operation, see paras. [0014], [0020], and [0030]).
However, Feehrer’606 does not explicitly teach the root complex supports multiple ports providing multiple links to multiple processors.
Larson’350 discloses the root complex supports multiple ports providing multiple links to multiple processors (root complex 214a has multiple ports to connect multiple devices to processors 210a and 210b, see Fig. 2; In this example, root complex 214a supports 3 ports. Each port is connected to an end-point device or a switch which forms a sub-hierarchy, see paras. [0026]-[0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feehrer’606’s invention to comprise the root complex supports multiple ports providing multiple links to multiple processors, as taught by Larson’350, in order to allow resources to be distributed efficiently maximizing the performance for higher end adapter cards as well as maximizing overall system bandwidth (see paras. [0012] and [0013]).
As to claim 33, Feehrer’606 also discloses each of the first and second capability register comprises a Designated Vendor-Specific Extended Capability (DVSEC) structure (VSEC defined within the PCIe specification to program capability register, see para. [0020]; also note: the PCI Express specification also describes DVSEC) compliant with a Peripheral Component Interconnect Express (PCIe)-based protocol (PCIe specification (see para. [0011]).
Note claim 34 recites similar limitations of claim 31. Therefore it is rejected based on the same reason accordingly.
As to claim 35, Feehrer’606 also discloses the instructions when executed further cause the machine to: enumerate the first port using a first driver instance for the peripheral device, driver enables power to the device and hot-plug operations, see paras. [0013], [0023], [0024], [0031], [0034]; also note: initializes system after power-on reset); and
enumerate the second port using a second driver instance for the peripheral device, wherein the second driver instance manages communications over the second link (driver enables power to the device and hot-plug operations, see paras. [0013], [0023], [0024], [0031], [0034]).
As to claim 37, Feehrer’606 also discloses the instructions when executed further cause the machine to: enumerate the first port using a driver instance for the peripheral device (driver enables power to the device and hot-plug operations, see paras. [0013], [0023], [0024], [0031], [0034]; also note: initializes system after power-on reset); and enumerate the second port using the same driver instance as the first port; wherein the driver instance manages communications over the first and second links (driver enables power to the device and hot-plug operations, see paras. [0013], [0023], [0024], [0031], [0034]).
As to claim 40, Feehrer’606 also discloses the instructions when executed further cause the machine to identify one or more of a universally unique identifier (UUID) (VSEC defined within the PCIe specification to program capability register, see para. [0020]), one or more port numbers for the peripheral device in the device capability data (given port, see para. [0036]), and node association information in the device capability data (capability register configured to store information relating to the capabilities and optional features that are implemented for the PCIe device and parameters necessary to their operation, see paras. [0014], [0020], and [0030]; also note: vendor specific enhanced capability structure (VSEC), see paras. [0020] and [0030]).





Response to Arguments

Applicant's arguments filed 8/25/2021 have been fully considered but they are not persuasive.
Regarding arguments for claim 21, the limitations disclose connecting to “one” processor, however the arguments presented argues the reference does not teach connecting to multiple processors.  Therefore, the argument is moot.


Allowable Subject Matter

Claims 22, 27, 32, 36, 38, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181